DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2014/0182311, provided by Applicant in the IDS, previously cited) in view of Ahn (US 2001/0049997, previously cited) and Lambertus (US 2,486,081, previously cited).

Regarding claim 1, Kim teaches a refrigerator (see Title, Abstract) comprising: 
a cool air supplying apparatus (see 10, Fig. 2, see paragraphs[0032]-[0034] which notes that air is cooled by 10) comprising:
a motor (see paragraph [0032] which notes an engine which provides driving torque to the shaft 103, the Examiner notes that an engine provides torque via a motor which converts electrical energy into mechanical energy and while the motor is not shown, it is implied via as a connection via the cited paragraph), a shaft (103, Fig. 1, see paragraph [0032]) configured to extend in a direction of extension of a rotation axis of the motor (see paragraph [0032] which notes the shaft is provided torque from the engine which suffices extending in a direction of the rotation axis of the motor), a first swash plate (see the pair of swash plates 105 in Fig. 1, see paragraph [0035]) obliquely coupled to the shaft with respect to an extending direction of the shaft (see paragraph [0035] which notes the shaft is connected to the swash plates, see Fig. 1 which shows an obliquely coupling between the shaft 103 and swash plates 105 as the plates 105 are connected at a slantwise direction which suffices with the dictionary definition of “obliquely”), 
a compression piston (107, Fig. 1, see paragraph [0032]) arranged on the first swash plate (see paragraph [0035] which notes the piston is mounted through the swash plates) and configured to reciprocate in the extending direction of the shaft by rotation of the first swash plate (see paragraph [0032] which notes the piston operates via reciprocal motion, further see paragraph [0035] which notes the piston is mounted on the rotating shaft 103 via the swash plates which thereby teaches reciprocal motion by rotation of the shaft), 
a compression cylinder (110, Fig. 1, see paragraph [0032]) in which a refrigerant is compressed by the compression piston (see paragraph [0032]), a second swash plate (see 105 in Fig. 1 which is positioned within 120, see paragraph [0032]) obliquely coupled to the shaft with respect to the extending direction of the shaft (see citation of oblique coupling above), an expansion piston (see 107 within 120 in Fig. 1, see paragraph [0032]) arranged on the second swash plate and configured to reciprocate in the extending direction of the shaft by the rotation of the second swash plate (see citation of how the pistons 107 are mounted on the swash plates 105 above, and further see the citation of reciprocal motion in the extending direction of the shaft by rotation above as well), and 
an expansion cylinder (120, Fig. 1, see paragraph [0032]) in which a refrigerant is expanded by the expansion piston (see paragraph [0032]), wherein the compression cylinder and the expansion cylinder are arranged to be aligned with the extending direction of the shaft (see Fig. 1 which shows the 110 and 120 aligned along an extending direction of the shaft).  
Kim does not teach wherein one of the first swash plate and the second swash plate is configured to be adjusted in a circumferential direction of the shaft relative to the other of the first swash and the second swash plate so as to adjust a phase difference between the first swash plate and the second swash plate and to adjust a phase difference between a reciprocating motion of the compression piston and a reciprocating motion of the expansion piston, and wherein the first swash plate and the second swash plate allow the compression piston and the expansion piston to reciprocate with the phase difference.
Ahn teaches that when a swash plate is rotated (i.e. in a circumferential direction) while being adjusted, the phase of the swash plate is changed (Ahn, paragraph [0030]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kim with the teaching of adjusting a swash plate in a circumferential direction to adjust the phase difference, as taught by Ahn, in order to equalize pressure as needed in the system.
The Examiner notes that through the combination of references, the application of the teaching of Ahn applying to the system of Kim teaches the limitation of “one of the first swash plate and the second swash plate is configured 2DOCKET No. SAMS14-90064APPLICATION No. 16/520,226PATENTto be adjusted in a circumferential direction of the shaft relative to the other of the first swash plate and the second swash plate so as to adjust a phase difference between the first swash plate and the second swash plate and to adjust a phase difference between a reciprocating motion of the compression piston and a reciprocating motion of the expansion piston” as the general concept is taught via the teaching of Ahn applying to Kim which has two swash plates that are mounted on a rotating shaft (Kim, paragraph [0035]) and the rotation as taught by Ahn will adjust the phase difference relative to each other as they are both rotating and Ahn teaches that the rotation of a swash plate adjusts its phase thereby making the phase between two plates also inherently be adjusted. 
Kim as modified does not teach wherein the first swash plate and the second swash plate allow the compression piston and the expansion piston to reciprocate with the phase difference.
Lambertus teaches a refrigerating machine (Lambertus, Title) which utilizes a plurality of pistons (Lambertus, 191, 192, Fig. 1, see col. 4, lines 5-10) in a plurality of cylinders (Lambertus, col. 2, lines 27-30, 133, 134, Fig. 1, see col. 3, lines 65-70) coupled to a swash plate (Lambertus, col. 2, lines 40-46), wherein the machine comprises a compression chamber and an expansion chamber, each coupled with one of the plurality of pistons (Lambertus, col. 4, lines 16-66), wherein the plurality of pistons move 90 degrees out of phase with each other (Lambertus, claim 2). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kim as modified with the teaching of rotating the compression piston and expansion piston with a phase difference, as taught by Lambertus, in order to move hot and cold air within the refrigerator without a harmful pressure build-up.  

Regarding claim 3, Kim teaches the refrigerator of claim 2, wherein the first swash plate and the second swash plate allow the compression piston and the expansion piston to rotate with a phase difference equal to or greater than 80 degrees and equal to or less than 100 degrees (see Lambertus, claim 2 which notes the phase difference is 90 degrees thus sufficing the claim).  

Regarding claim 4, Kim teaches the refrigerator of claim 3, wherein the first swash plate and the second swash plate allow the compression piston and the expansion piston to rotate with a phase difference of 90 degrees (see Lambertus, claim 2).  

Regarding claim 5, Kim teaches the refrigerator of claim 1, wherein a pressure surface of the compression piston and a pressure surface of the expansion piston are arranged to face each other (see Kim, Fig. 1 which shows how the compression piston and expansion piston are positioned within the same housing, therefore as pressure builds or subsides in either portion of the housing, there can be two pressure surfaces defined by the compression and expansion pistons that face each other). 

Regarding claim 16, Kim teaches a cool air supplying apparatus (see 10, Fig. 2, see paragraphs[0032]-[0034] which notes that air is cooled by 10) comprising: 
a motor (see paragraph [0032] which notes an engine which provides driving torque to the shaft 103, the Examiner notes that an engine provides torque via a motor which converts electrical energy into mechanical energy and while the motor is not shown, it is implied via as a connection via the cited paragraph); 
a shaft (103, Fig. 1, see paragraph [0032]) configured to extend in a direction of extension of a rotation axis of the motor; a first swash plate (see the pair of swash plates 105 in Fig. 1, see paragraph [0035]) obliquely coupled to the shaft with respect to an extending direction of the shaft (see paragraph [0035] which notes the shaft is connected to the swash plates, see Fig. 1 which shows an obliquely coupling between the shaft 103 and swash plates 105 as the plates 105 are connected at a slantwise direction which suffices with the dictionary definition of “obliquely”); 
a compression piston (107, Fig. 1, see paragraph [0032]) arranged on the first swash plate (see paragraph [0035] which notes the piston is mounted through the swash plates) and configured to reciprocate in the extending direction of the shaft by rotation of the first swash plate (see paragraph [0032] which notes the piston operates via reciprocal motion, further see paragraph [0035] which notes the piston is mounted on the rotating shaft 103 via the swash plates which thereby teaches reciprocal motion by rotation of the shaft); 
a compression cylinder (110, Fig. 1, see paragraph [0032]) in which a refrigerant is compressed by the compression piston (see paragraph [0032]); 
a second swash plate (see 105 in Fig. 1 which is positioned within 120, see paragraph [0032]) obliquely coupled to the shaft with respect to the extending direction of the shaft (see citation of oblique coupling above); 
an expansion piston (see 107 within 120 in Fig. 1, see paragraph [0032]) arranged on the second swash plate and configured to reciprocate in the extending direction of the shaft by the rotation of the second swash plate (see citation of how the pistons 107 are mounted on the swash plates 105 above, and further see the citation of reciprocal motion in the extending direction of the shaft by rotation above as well); and 
an expansion cylinder (120, Fig. 1, see paragraph [0032]) in which a refrigerant is expanded by the expansion piston (see paragraph [0032]). 
Kim does not teach wherein one of the first swash plate and the second swash plate is configured to be adjusted in a circumferential direction of the shaft relative to the other of the first swash plate and the second swash plate so as to adjust a phase difference between the first swash plate and the second swash plate and to adjust a phase difference between a reciprocating motion of the compression piston and a reciprocating motion of the expansion piston, and wherein the first swash plate and the second swash plate allow the compression piston and the expansion piston to reciprocate with the phase difference.
Ahn teaches that when a swash plate is rotated (i.e. in a circumferential direction) while being adjusted, the phase of the swash plate is changed (Ahn, paragraph [0030]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kim with the teaching of adjusting a swash plate in a circumferential direction to adjust the phase difference, as taught by Ahn, in order to equalize pressure as needed in the system.
The Examiner notes that through the combination of references, the application of the teaching of Ahn applying to the system of Kim teaches the limitation of “one of the first swash plate and the second swash plate is configured 2DOCKET No. SAMS14-90064APPLICATION No. 16/520,226PATENTto be adjusted in a circumferential direction of the shaft relative to the other of the first swash plate and the second swash plate so as to adjust a phase difference between the first swash plate and the second swash plate and to adjust a phase difference between a reciprocating motion of the compression piston and a reciprocating motion of the expansion piston” as the general concept is taught via the teaching of Ahn applying to Kim which has two swash plates that are mounted on a rotating shaft (Kim, paragraph [0035]) and the rotation as taught by Ahn will adjust the phase difference relative to each other as they are both rotating and Ahn teaches that the rotation of a swash plate adjusts its phase thereby making the phase between two plates also inherently be adjusted. 
Kim as modified does not teach wherein the first swash plate and the second swash plate allow the compression piston and the expansion piston to reciprocate with the phase difference.
Lambertus teaches a refrigerating machine (Lambertus, Title) which utilizes a plurality of pistons (Lambertus, 191, 192, Fig. 1, see col. 4, lines 5-10) in a plurality of cylinders (Lambertus, col. 2, lines 27-30, 133, 134, Fig. 1, see col. 3, lines 65-70) coupled to a swash plate (Lambertus, col. 2, lines 40-46), wherein the machine comprises a compression chamber and an expansion chamber, each coupled with one of the plurality of pistons (Lambertus, col. 4, lines 16-66), wherein the plurality of pistons move 90 degrees out of phase with each other (Lambertus, claim 2). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kim as modified with the teaching of rotating the compression piston and expansion piston with a phase difference, as taught by Lambertus, in order to move hot and cold air within the refrigerator without a harmful pressure build-up.  

Regarding claim 21, Kim as modified teaches the cool air supplying apparatus of claim 16, wherein the first swash plate and the second swash plate allow the compression piston and the expansion piston to reciprocate with the phase difference equal to or greater than 80 degrees and equal to or less than 100 degrees (see Lambertus, claim 2 which notes the phase difference is 90 degrees thus sufficing the claim).  


Regarding claim 22, Kim as modified teaches the cool air supplying apparatus of claim 21, wherein the first swash plate and the second swash plate allow the compression piston and the expansion piston to reciprocate with the phase difference equal to 90 degrees (see Lambertus, claim 2).  




Claims 6-7, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ahn and Lambertus, as applied to claim 1, in view of Takashi (DE19913154A1, previously cited).

Regarding claim 6, Kim teaches the refrigerator of claim 1, but does not teach that the cool air supplying apparatus further comprises: 
a heater configured to perform heat exchange between the refrigerant, which is compressed in the compression cylinder, and outside air; 
a cooler configured to perform heat exchange between the refrigerant, which is expanded in the expansion cylinder, and outside air; and 
a regenerator configured to accumulate heat of the refrigerant passed through the heater and supply the accumulated heat to the refrigerant passed through the cooler, and with respect to the extending direction of the shaft, the heater is arranged adjacent to the compression cylinder, the cooler is arranged adjacent to the expansion cylinder, and the regenerator is arranged between the heater and the cooler.  
The Examiner notes that Kim does teach heat exchangers within each of the compression cylinder and expansion cylinder (150, Fig. 1, paragraph [0037]), and a regenerator (130, Fig. 1, paragraph [0033]).
Takashi teaches a swash plate stirling cooler (Takashi, paragraph [0001]) which features a heater configured to perform heat exchange between the refrigerant, which is compressed in the compression cylinder, and outside air (Takashi, 20, Fig. 1, see paragraph [0031], further see paragraph [0041] which notes heat exchange with compressed working medium, the Examiner notes that outside air naturally provides heat exchange by flow around the heater); 
a cooler configured to perform heat exchange between the refrigerant, which is expanded in the expansion cylinder, and outside air (Takashi, 21, Fig. 1, paragraph [0031]); and 
a regenerator configured to accumulate heat of the refrigerant passed through the heater and supply the accumulated heat to the refrigerant passed through the cooler (Takashi, 22, Fig. 1, see paragraph [0031]), and with respect to the extending direction of the shaft, the heater is arranged adjacent to the compression cylinder, the cooler is arranged adjacent to the expansion cylinder, and the regenerator is arranged between the heater and the cooler (see Takashi, Fig. 1 and paragraph [0031] which notes the elements are arranged in series, further see paragraph [0033]).  
It would have bene obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kim as modified with the teaching of the heater, cooler, and regenerator positioned adjacent each other, as taught by Takashi, in order to enable optimal adaption to thermal conditions in the refrigerator (Takashi, paragraph [0018]).

Regarding claim 7, Kim as modified m teaches the refrigerator of claim 6, wherein the heater, the cooler, and the regenerator are arranged between the compression cylinder and the expansion cylinder in the extending direction of the shaft (met through the combination as Takashi teaches the regenerator between the heater and cooler, and Kim as modified teaches heat exchangers which are adapted to be a heater and cooler in the compression and expansion cylinders through the combination as well).

Regarding claim 9, Kim as modified teaches the refrigerator of claim 6, further comprising a housing configured to form an appearance of the cool air supplying apparatus, wherein the heater, the cooler, and the regenerator are arranged inside the housing (met through the combination as Kim already shows analogous structures being arranged within the housing in Fig. 1).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ahn and Lambertus, as applied to claim 16, in view of Takashi (DE19913154A1, previously cited).

Regarding claim 18, Kim as modified teaches the cool air supplying apparatus of claim 16, but does not teach: 
a heater configured to perform heat exchange between the refrigerant, which is compressed in the compression cylinder, and outside air;  - 32 -DOCKET NO. SAMS14-90064PATENT 
a cooler configured to perform heat exchange between the refrigerant, which is expanded in the expansion cylinder, and outside air; and 
a regenerator configured to accumulate heat of the refrigerant passed through the heater and supply the accumulated heat to the refrigerant passed through the cooler,
wherein with respect to the extending direction of the shaft, the heater is arranged adjacent to the compression cylinder, the cooler is arranged adjacent to the expansion cylinder, and the regenerator is arranged between the heater and the cooler.  
The Examiner notes that Kim does teach heat exchangers within each of the compression cylinder and expansion cylinder (150, Fig. 1, paragraph [0037]), and a regenerator (130, Fig. 1, paragraph [0033]).
Takashi teaches a swash plate stirling cooler (Takashi, paragraph [0001]) which features a heater configured to perform heat exchange between the refrigerant, which is compressed in the compression cylinder, and outside air (Takashi, 20, Fig. 1, see paragraph [0031], further see paragraph [0041] which notes heat exchange with compressed working medium, the Examiner notes that outside air naturally provides heat exchange by flow around the heater); 
a cooler configured to perform heat exchange between the refrigerant, which is expanded in the expansion cylinder, and outside air (Takashi, 21, Fig. 1, paragraph [0031]); and 
a regenerator configured to accumulate heat of the refrigerant passed through the heater and supply the accumulated heat to the refrigerant passed through the cooler (Takashi, 22, Fig. 1, see paragraph [0031]), and with respect to the extending direction of the shaft, the heater is arranged adjacent to the compression cylinder, the cooler is arranged adjacent to the expansion cylinder, and the regenerator is arranged between the heater and the cooler (see Takashi, Fig. 1 and paragraph [0031] which notes the elements are arranged in series, further see paragraph [0033]).  
It would have bene obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kim with the teaching of the heater, cooler, and regenerator positioned adjacent each other, as taught by Takashi, in order to enable optimal adaption to thermal conditions in the refrigerator (Takashi, paragraph [0018]).

Regarding claim 19, Kim as modified teaches the cool air supplying apparatus of claim 18, wherein a pressure surface of the compression piston and a pressure surface of the expansion piston are arranged to face each other (see Kim, Fig. 1 which shows how the compression piston and expansion piston are positioned within the same housing, therefore as pressure builds or subsides in either portion of the housing, there can be two pressure surfaces defined by the compression and expansion pistons that face each other). 

Regarding claim 23, Kim as modified teaches the cool air supplying apparatus of claim 18, wherein the heater, the cooler, and the regenerator are arranged between the compression cylinder and the expansion cylinder in the extending direction of the shaft (see Kim, Fig. 1 which shows how the compression piston and expansion piston are positioned within the same housing, therefore as pressure builds or subsides in either portion of the housing, there can be two pressure surfaces defined by the compression and expansion pistons that face each other). 

Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are directed Kim as modified with Ahn does not teach claim 1. Applicant asserts that the teaching of Ahn does not teach two swash plates, see Applicant Remarks pg. 10. The Examiner has considered this argument but finds the argument unpersuasive as the argument does not take into consideration the combination itself, and Kim as the base reference which has two swash plates that rotate on a shaft and how the teaching of Ahn is applicable. Applicant further argues that the phase difference of Ahn occurs by adjustment of the tilt angle and not the circumferential position of the swash plate. See Applicant Remarks, pg. 10. The Examiner has considered this argument and respectfully disagrees as the argument misconstrues paragraph [0030] of Ahn which notes “As the swash plate 7 is rotated while its tilt angle is adjusted according to the pressure changes, the phase of the swash plate 7 is continuously changed with regard to each piston 2” which does not explicitly tie the phase adjustment to the tilt angle but merely notes that it occurs in conjunction to the swash plate being rotated (i.e. circumferential position changing) at the same time. As such, the rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/               Examiner, Art Unit 3763